DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment and written response filed 03/08/2021 have been entered and considered.
Claims 1-17 have been amended.
Claims 1-17 are pending.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
The Yamazaki reference:
Applicant argues the Yamazaki reference fails to disclose the feature limitation of “information concerning the purpose of the design change is recorded by the drawing management apparatus”. Upon further review of the reference, and in light of the applicant’s arguments, the examiner respectfully disagrees as follows: first of all, it is clearly stated in the specification, paragraph [0004], “the purpose of the design change” is to “meet demands of a user who are to install the computer system”. The information concerning the design change is “a configuration in a state after design work” (paragraph [0020]). And such configuration is recorded in database so “the product is compared with a confirmation in a state after design work” (paragraph [0020]). In conclusion, Yamazaki teaches the claim feature of “information concerning the purpose of the design change is recorded by the drawing management apparatus”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al (“Yamazaki” hereinafter, U.S. Publication No. 2008/0297847 A1).
As per claim 1, Yamazaki discloses a drawing management apparatus (figure 2) comprising: an input device (input device 20): and a processor configured to:
receive input of information from the input device concerning a specific subject (a specific part, for example, mother board, figure 4) and information concerning a purpose of a design change to be made to the specific subject (paragraph [0004], “the purpose of the design change” is to “meet demands of a user who are to install the computer system”. The information concerning the design change is “a configuration in a state after design work”, paragraph [0020]. And such configuration is recorded in database so “the product is compared with a confirmation in a state after design work”, paragraph [0020]); search for a pair of drawings which have characteristics similar to characteristics of the specific subject and which are constituted by a drawing to which a design change has been made in accordance with the purpose and a drawing 
As per claim 2, see figure 8 for RX200S2 and RX200S2A, and SAC-3333 is the claimed “point” to note the design change.
As per claim 3, as explained above, the output device 20 may show the comparison between RX200S2 and RX200S2A as shown in figure 8 with a design change of “SAC-3333”.
As per claim 4, see explanation in claim 3.
As per claim 5, the examiner notes RX200S2A is the later version of RX200S2, with indicating information of “A”.
As per claim 6, see explanation in claim 5.
As per claim 7, see explanation in claim 5.
As per claim 8, see explanation in claim 5.

As per claim 10, as explained above in claim 2, as shown in figure 8, the difference between RX200S2 and RX200S2A is SAC-3333, which is extracted design change, and the RX200S2A with SAC-3333 part and connection is noted and managed in figure 9.
As per claim 11, as explained above, the comparison between RX200S2 and RX200S2A is between a design change has been made and the design change has yet been made.
As per claim 12, see explanation in claim 11.
As per claim 13, see figure 45 for tree like structure for a parent-child relationship, see paragraphs [0311].
As per claim 14, see explanation in claim 13.
As per claim 15, see explanation in claim 13.

As per claim 17, see explanation in claim 1 and 9, figure 9 and 11 are the claimed “associating unit” that associates the products and its parts information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667